Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the Request for Continued Examination for filed on 8/17/2022 for the application No.  15/722,074, Claims 1-9 are currently pending and have been examined. Claims 1-9 have been rejected.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-9 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of “directing, … [a program] to map the at least one keyword to a plurality of candidate target segments, each of the plurality of candidate target segments associated with one of a plurality of social network platforms; directing, …., [a program] to strengthen an association between each of the identified subset of the plurality of candidate target segments with the at least one keyword;”
The “directing”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for increasing a level of distribution of a media file and generating recommendations. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “receiving, …, an identification of metadata of a media file, the received metadata including at least one keyword; providing, …, access to an enumeration of the mapped plurality of candidate target segments; receiving…., a user-generated identification of a subset of the plurality of candidate target segments; generating a recommendation for a method to increase a level of distribution of the media file based upon at least one of the identified subset of the plurality of candidate target segments”.
These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“A computer-implemented”, from the instant disclosure,  
“[0018] FIG. 6 is a flow diagram depicting an embodiment of a method for increasing a level of distribution of a media file; [0019] FIG. 7 is a block diagram depicting an embodiment of a system including a campaign optimization engine and a success metric engine for optimizing campaigns across a plurality of computer-based network platforms”, paragraphs 18 and 19.

“semantic engine”, from the instant disclosure,  
“[0094] The method 600 includes directing, by the first computing device, a semantic engine to map the at least one keyword to a plurality of candidate target segments, each of the plurality of candidate target segments associated with one of a plurality of social network platforms (604). As indicated above, target segments may include psychographic, geographic, demographic, and/or behavioral target segments. The first computing device 106a may execute a semantic engine 502, or be in communication with a semantic engine 502, and use the semantic engine 502 to map the at least one keyword to the plurality of candidate target segments. In one embodiment, as will be understood by those of ordinary skill in the art, the mapping is a semantic (e.g., meaning-based) mapping between a semantic meaning of alphanumeric text of the at least one keyword and a semantic meaning of alphanumeric text describing each of the candidate target segments. As will be understood by one of ordinary skill in the art, the semantic engine 502 may have been trained on a generic document corpus (e.g., encyclopedia articles) and be able to identify other words or phrases that are associated with the keyword and may describe possible target segments within social networks (e.g., "college students," "foodies," "beauty products," etc.). By way of example, and without limitation, the mapping may provide additional information about the relationship between the at least one keyword and the description of the one of the plurality of candidate target segments, such as, without limitation, any of the following types of relationships: "RelatedTo," "IsA," "PartOf," "MemberOf," "HasA," "UsedFor," "CapableOf," "AtLocation," "Causes," "HasSubevent," "HasProperty," "MotivatedByGoal," "ObstructedBy," "Desires," "CreatedBy," "Synonym," "Antonym," "DerivedFrom," "TranslationOf," and "DefinedAs." The semantic engine 502 may calculate the strength of associations between concepts (e.g., the keyword and the description of the candidate target36 “, paragraph 94
Attorney Docket No.: PIX.1002US 
“feedback loop to the semantic engine”, from the instant disclosure,  
“[0097] The method 600 includes directing, by the first computing device, the semantic engine to strengthen an association between each of the identified subset of the plurality of candidate target segments and the at least one keyword (610). The method may further include providing, to the semantic engine 502, an identification of each of the subset of the plurality of candidate target segments. In some embodiments, the first computing device also directs the semantic engine 502 to weaken an association between the at least one keyword and a candidate target segment included in the original plurality of candidate target segments but not identified in the user-generated identification of the subset of the plurality of37 Attorney Docket No.: PIX.1002US 
candidate target segments. Thus, the user-generated identification may be used to remove false positives and improve the mapping between keywords and target segments. In some embodiments, this results in a feedback loop to the semantic engine 502 the results in subsequent generation of improved recommendations for the purposes of identifying candidate target segments that increase a level of distribution of media files”, paragraph 97. 

“by a first computing device” and “from a second computing device”, from the instant disclosure,  
“The techniques described above may be implemented in one or more computer programs executing on a programmable computer including a processor, a storage medium readable by the processor (including, for example, volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device. Program code may be applied to input entered using the input device to perform the functions described and to generate output. The output may be provided to one or more output devices.”, paragraph 116.

All these elements are recited in a very generic way.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the supplementary or additional elements in the claim,“A computer-implemented”, “semantic engine”, “feedback loop to the semantic engine” “by a first computing device”, “from a second computing device”,  amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an supplementary or additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Again, in this step, the  additional elements in the claims under consideration are:
“A computer-implemented”, “semantic engine”, “feedback loop to the semantic engine” “by a first computing device”, “from a second computing device”,  were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“receiving, …, an identification of metadata of a media file, the received metadata including at least one keyword; providing, …, access to an enumeration of the mapped plurality of candidate target segments; receiving…., a user-generated identification of a subset of the plurality of candidate target segments; generating a recommendation for a method to increase a level of distribution of the media file based upon at least one of the identified subset of the plurality of candidate target segments”.These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the additional elements “A computer-implemented”, “semantic engine”, “feedback loop to the semantic engine” “by a first computing device”, “from a second computing device”,  
were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “A computer-implemented”, “semantic engine”, “feedback loop to the semantic engine” “by a first computing device”, “from a second computing device”,  limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Additionally, the Examiner notes that generic elements such as “implementing a feedback loop to a semantic engine”, as claimed here, is well-understood, routine, conventional elements and activity,  see for example the provided references US PG. Pub. No. 20130275429 (York) and US PG. Pub. No. 20130218687(Sohangir ). These elements are fully supported under Berkheimer Option 2.
Claim 9: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer-readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-8, the claims recite elements such as  “wherein receiving the identification of metadata of a media file further comprises receiving a phrase; wherein receiving the identification of metadata of a media file further comprises receiving an identification of a brand; wherein receiving the identification of metadata of a media file further comprises receiving an identification of a consumer persona; wherein providing further comprises providing, by the first computing device, the access to a second computing device; wherein receiving the user-generated identification further comprises receiving, by the first computing device, from the second computing device, the identification, wherein the identification was generated by a user of the second computing device; wherein directing further comprises increasing a level of strength associated with the mapping between the at least one keyword and one of the identified subset of the plurality of candidate target segments; further comprising transmitting, by the first computing device, to the second computing device, the generated recommendation”. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallah (US 20160125462) in view of York (US 20130275429).
Regarding Claims 1 and 9. Mallah discloses:
 A computer-implemented method for increasing [0107][0099] , by a semantic engine, a level of distribution of a media file and of implementing a feedback loop to the semantic engine that results in subsequent generation of improved recommendations for increasing levels of distributions of media files (see “search engine optimization (SEO) 0076-0077. See also “…The weights may be tuned [Examiner interprets as a feedback loop] by how tail-oriented the desired output is …”, 0092), the method comprising: 
a) receiving, by a first computing device, from a second computing device, an identification of metadata of a media file, 
([0071]  the received metadata including at least one keyword; [0056](keyword research and analysis), [0077] (semantic keyword research and recommendations)(for the term dog food, the tool can generate pet food and doggy treats) Fig 2A, 1B); 
b) directing, by the first computing device, a semantic engine to map the at least one keyword to a plurality of candidate target segments, each of the plurality of candidate target segments associated with one of a plurality of social network platforms
( [0077] (semantic keyword research and recommendations)(“  a tool may generate keywords that are conceptually related to the topic that a user is marketing …”, for the term dog food, the tool can generate pet food and doggy treats. See also “…in some embodiments, traditional applications include keyword research for prospecting and new clients [Examiner interprets candidate target segments], identifying new keywords for existing clients [Examiner interprets candidate target segments], …”) [0078](social media sites, facebook interest group targeting)[0096]geographic locations, gender of social media users, language of the users, social media websites to be searched, ….); 
c) providing, by the first computing device, access to an enumeration of the mapped plurality of candidate target segments ( [0079][0097]); 
d) receiving, by the first computing device, a user-generated identification of a subset of the plurality of candidate target segments( [0096][0097]); 
e)  directing, by the first computing device, the semantic engine to strengthen an association between each of the identified subset of the plurality of candidate target segments with the at least one keyword
 ( [0092] (weights…semantic-relevance –scored phrases) [0093] Examiner interprets weights and semantic relevance to strengthen association) and
f) generating a recommendation for a method to increase a level of distribution of the media file based upon at least one of the identified subset of the plurality of candidate target segments 
([0099] [0078][0096][0014](ranking function)).
While Mallah discloses the limitations of the claimed invention within various embodiments, not all the limitations disclosed within one embodiment per se, it would have nonetheless been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Mallah to arrive at the claimed invention so as to provide recommendations to users to increase reach of content to targeted users by providing targeted content (see at least Mallah 0003).
Although,  Mallah discloses “…Search engine marketing campaigns can be optimized with semantic machine learning….”, “…The weights may be tuned [Examiner interprets as a feedback loop] by how tail-oriented the desired output is …”, 0092),and it implicitly teaches using a feedback process. Mallah does not expressly mention
a feedback loop to the semantic engine
However, York discloses that before the effective filing date of the claimed invention this feature was not novel at all, because an intelligent engine needs feedback regarding user actions
(“… Feedback regarding user actions in response to recommendations may be used, in various embodiments, to refine current recommendations (for instance, by reordering a recommendation list or by promoting, demoting, deleting, or adding recommendations). Action feedback may also be used advantageously, in various embodiments of the invention, to implement adaptive algorithms in predictive content intelligence engine 130 so that future recommendations to the same or another user are improved in their relevance or utility….”, paragraph 118 and Fig. 1 and associated disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate York’s teaching with the teaching of  Mallah One would have been motivated to  provide functionality to feedback an engine or algorithm in order to provide accurate recommendations.
 
Regarding to claim 9, it comprises the same limitations that claim 1 above therefore is rejected in similar manner, and further the claim comprises
A non-transitory, computer-readable medium encoded with computer-executable instructions that, when executed on a computing device, cause the computing device to carry out a method ([0065][0089])  for increasing, by a semantic engine, a level of distribution of a media file and of implementing a feedback loop to the semantic engine that results in subsequent generation of improved recommendations for increasing levels of distributions of media files, 
(see “search engine optimization (SEO) 0076-0077).

Regarding Claim 2. Mallah discloses: The method of claim 1, wherein receiving the identification of metadata of a media file further comprises receiving a phrase ( [0024]).

 Regarding Claim 3. Mallah discloses: The method of claim 1, wherein receiving the identification of metadata of a media file further comprises receiving an identification of a brand ( [0096]).

Regarding Claim 4. Mallah discloses: The method of claim 1, wherein receiving the identification of metadata of a media file further comprises receiving an identification of a consumer persona ( [0096]).

Regarding Claim 5. Mallah discloses: The method of claim 1, wherein providing further comprises providing, by the first computing device, the access to a second computing device ( [0090] shared resource [0089] Fig 2A, 1B).

Regarding Claim 6. Mallah discloses: The method of claim 5, wherein receiving the user-generated identification further comprises receiving, by the first computing device, from the second computing device, the identification, wherein the identification was generated by a user of the second computing device
 ( [0090] shared resource [0089]).

 Regarding Claim 7. Mallah discloses: The method of claim 1, wherein directing further comprises increasing a level of strength associated with the mapping between the at least one keyword and one of the identified subset of the plurality of candidate target segments 
( [0092] (weights…semantic-relevance –scored phrases) [0093] Examiner interprets weights and semantic relevance to strengthen association).

Regarding Claim 8. Mallah discloses: The method of claim 1 further comprising transmitting, by the first computing device, to the second computing device, the generated recommendation 
([0090] shared resource [0089] Fig 2A, 1B).


Response to Arguments
Applicant’s arguments of 8/17/2022 have been very carefully considered but are not persuasive.
Applicant argues (remarks pages 2-5)  
Claim Rejections-35 U.S.C. § 101
Claims 1-9 stand rejected under 35 U.S.C. §101 as allegedly being directed to an
abstract idea without significantly more.
Claims 1-9 stand rejected under 35 U.S.C. §101 as allegedly being directed to an
abstract idea without significantly more. Specifically, on page 3 of the Office Action of
February 25, 2022, the Office Action alleges that the claims involve a certain method of
organizing human activities because the claims allegedly involve commercial or legal
interactions. Applicant respectfully traverses the rejection of claims 1-9 under 35 U.S.C. 101
and requests reconsideration and withdrawal of the rejections under 35 USC § 101 in view of
the Examination Guidance of January 7, 2019, entitled "2019 Revised Patent Subject Matter
Eligibility Guidance," and in view of the October 2019 Updated Guidance on Subject Matter
Eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance, as updated in
October 2019, sets forth a revised Step 2A. With the new Guidance in mind, Applicant
respectfully submits that the pending claims are in condition for allowance and requests
withdrawal of the §101 rejection.
In response the Examiner asserts that the rejection of claims 1-9  under 35 U.S.C. 101  is maintained because the claims express an abstract idea without significantly additional elements. The claims are so broad that they are full supported by Berkheimer Option 2. See above facially sufficient analysis to elaborate a prima facie of unpatentability. 

As indicated in the Specification, at least at paragraph [0094], the use of the
semantic engine allows the execution of a method that provides access to an enumeration of
candidate target segments that may be modified and improved based upon received input to
the system so that in subsequent executions of the semantic engine the semantic engine
incorporates strengthened associations between a keyword and a subset of engine-identified
candidate target segments, as indicated at least at paragraph [0097]. As indicated in the
Specification at least at [ 0097 ], the execution of the claimed methods creates a feedback loop to the semantic engine that results in subsequent generation of improved recommendations for the purposes of identifying candidate target segments that increase a level of distribution of media files. …

In response, the Examiner reviewed the claims and the specification to determine whether there is in the disclosure citation for improvement to the operation of the computer or database when performed the claimed subject matter. The instant claims are so broad that again, they are fully supported by Berkheimer Option 2.
In other words, in the instant claims as stated above, when the limitations beyond the abstract idea were considered, the additional elements “A computer-implemented”, “semantic engine”, “feedback loop to the semantic engine” “by a first computing device”, “from a second computing device”,  were found to be recited at a very high level of generality. These additional elements were considered in combination, as well as individually, and determined that the elements in the claims as a whole amount to no significantly more. They do not integrate the abstract idea into a practical application and/or are well-understood, routine, conventional activity,  that is supported under Berkheimer Option 2. Therefore, there is no an eligible inventive concept in the instant claims.

Notwithstanding these remarks and assuming, arguendo, that the Examiner maintains
that the pending claims recite methods of organizing human activity, Applicant argues that
mere recitation of a judicial exception does not mean that the claims are directed to that
judicial exception under Step 2A. As noted in the October 2019 Update to the Subject Matter
Eligibility Guidance, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception if the claim as a whole integrates the recited judicial exception into a practical application of that exception.
As just one example of claim elements which demonstrate that claim 1 integrates any
abstract idea into a practical application, claim 1 recites directing, by the first computing
device, a semantic engine to map the at least one keyword to a plurality of candidate target
segments, each of the plurality of candidate target segments associated with one of a plurality
of social network platforms. In this step, Applicant maintains that the method recites
modifying the technical components of a semantic engine (a specific, non-generic technical
component executed by a computing device) to improve the functioning of the semantic
engine, which is not a generic piece of software. This modification of a technical component
improves the computing device executing the semantic engine as well as the technical field of executing that improved semantic engine. Additionally, execution of the recited methods
effects transformation of an element (the semantic engine) into a different state or thing;
since the claim improves technology, the claim imposes meaningful limits on any recited
judicial exception.
In response, there is no an eligible inventive concept in the instant claims. The Examiner clarifies that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception. The Examiner directs Applicant to see MPEP 2106.05 I. THE SEARCH FOR AN INVENTIVE CONCEPT. A prima facie of unpatentability has been established. The Examiner respectfully notes that Applicant has not provided persuasive rebuttal arguments to overcome the prima facie case. 


Applicant argues (remarks pages 5-7)  
Claim Reiections-35 U.S.C. § 103
Claims 1-9 stand rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent
Publication No. 2016/0125462 to Mallah et al. (hereinafter, "Mallah").
Mallah describes finding additional keywords for improving search engine
optimization (SEO) across platforms. However, Mallah does not describe either improving
the semantic engine itself with user feedback or using a semantic engine to map a keyword to
a plurality of candidate target segments (separate from key words). The mere statement in
paragraph [0077] of Mallah that semantic machine learning might help optimize a search
engine marketing campaign provides no teaching or suggestion as to how to improve a specific type of semantic machine learning (e.g., a semantic engine). Mallah is instead
completely silent as to how to improve a semantic engine.
In response, The Examiner asserts that applicant is wrong. All Mallah’s system is about of improvement of keywords associated to  target segments, see at least “search engine optimization (SEO) 0076-0077. See also “…The weights may be tuned [Examiner interprets as a feedback loop] by how tail-oriented the desired output is …”, 0092.

Similarly, Mallah is silent as to how to identify target segments. As will be understood
by those of ordinary skill in the art, key words describe the content while the target segments
are segments of an audience that may access the content. As indicated in the Specification,
target segments may include psychographic, geographic, demographic, and/or behavioral
target segments. Mallah describes identifying more key words to describe content but not
identifying additional audiences for the content. The tools that Mallah describes are
incapable of being used to identify a target segment, which is different than a keyword.
Mallah provides an example of using the term "dog food" and identifying additional key
words such as "pet food" and "doggy treats". But unlike those keywords, which are explicitly
added in to content to improve the ability of a search engine to find the content, target
segments might not be so easily identified - adding in an age group or gender type more
likely to be seeking to buy dog food in a particular geographic area does not necessarily help a search engine find content because the search engine focuses on what an individual is
searching for. By way of example, a user who needs dog food is likely to type in "dog food" to the web site - not "30-45 year old female in suburban region of state XYZ"; as a result, the
demographic information is not necessarily included by the web site content creator who
wants their web site to be identified when users search for "dog food". …

In response the Examiner asserts that it seems that applicant contents that with very broad claims the Examiner read limitations from the specification into the claims.
The MPEP § 2111 provides that claims must be given their broadest reasonable interpretation.  Further, it is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
The Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. The claims are broad and the search shows that there is lack of novelty on the claimed invention therefore there is loss of right to a patent. The prior art read on the broad claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dynamic Query Expansion for Information Retrieval of Imprecise
Medical Queries.2005. This thesis proposes a system to enhance information retrieval of imprecise queries in the medical domain. We provide a set of techniques for use in the situation where the initial user query does not exactly specify the information needed. Our solution has three parts: 1) user query expansion based on selected ontological relationships; 2) dynamic indexing, focusing on indexing of query expansion
results; and 3) interactive browse based summarisation, using the methods developed above.
US PG. Pub. No. 20130218687(Sohangir ). This publication teaches  “[0006] The present invention describes methods, systems, devices, and computer readable media for (1) determining or approximating a user interest and/or characteristic by collecting and analyzing user social data through a personalization engine, and (2) determining or estimating an offer price and/or related deal terms through a price personalization engine using user social data and the user interests and/or characteristics derived therefrom, with both (1) and (2) achieved with the aid of advanced natural language processing and semantic analysis, probabilistic algorithms and machine learning. A price personalization engine may include a user profile approximator module for analyzing user social data and a price range determination module that functions through a machine-learning loop. The user profile approximator module may be configured to analyze a user's own social data and social data connected to the user's social data (i.e., the data from the user's friends) to deduce the user's interests or characteristics. The output from the user profile approximator module may be sent to the price range determination module, which is configured to (1) recommend an offer price…”, paragraph 6 and abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/13/2022